 In the Matter of THE HARVESTER WAR DEPOT, INC.andTIIE BROTHER-HOOD OF LOCOMOTIVE FIREMEN AND ENGINEMENIn the Matter of THE H-\RVESTER WAR DEPOT,INC.'andBROTHERHOODOF RAILROAD TRAINMENCases Nos. 8-R-1745 and 8-R-1753, respectively -Decided June 18,1945Mr. Robert E. Dickman,of Chicago,Ill., andMr. J. D.Russell,of To-ledo.Ohio,for the Company.Messrs.B. B. RobertsonandWilliam C. Lash,of Cleveland,Ohio, forthe Enginemen.Messrs. A. F.Whitney and William C. Lash,of Cleveland,Ohio,for theTrainmen.Messrs. David A. GubermanandNo Erwin,of Toledo, Ohio,for theCIO.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUponseparate petitions duly filed by The Brotherhood of LocomotiveFiremen and Enginemen,herein called the Enginemen,and BrotherhoodofRailroad Trainmen, herein called the Trainmen,each alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of The Harvester War Depot,Inc., Toledo,Ohio,herein calledthe Company,the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due notice before Louis S.Belkin, Trial Examiner.Said hearing was held at Toledo,Ohio, on March8, 1945. The Company,the Enginemen,the Trainmen,and United Whole-sale,Warehouse and Delivery Employees,Local 363, affiliated with UnitedRetail,Wholesale and Department Store Employee,of America,C. I. O...iName as amended at the hearing62 N. L. R. B., No. 68.520 THE HARVESTER WAR DEPOT, INC.521herein called the CIO, appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. The Trial Examiner's rulings,made at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board. At thehearing the CIO moved to dismiss the petitions apparently on the groundthat the proposed units were inappropriate. Ruling on the motions wasreserved for the Board. For reasons hereinafter appearing, the motions aregranted.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Harvester War Depot, Inc., is an Ohio corporation operating atRossford, Ohio, an ordnance depot owned by the United States Govern-ment on a cost-plus-fee basis. At this depot, the Company receives,processes, stores, packs, and ships ordnance supplies for the United StatesArmy. All materials handled are the property of the Government. The totalamount of business done by the Company at this depot exceeds $100,000per year.The Company does not deny, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Brotherhood of Locomotive Firemen and Enginemen, and Brother-hood of Railroad Trainmen, are labor organizations admitting to member-ship employees of the Company.United Wholesale, Warehouse and Delivery Employees, Local 363, affili-ated with United Retail, Wholesale and Department Store Employees ofAmerica, in turn affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of the Company.III. THE ALLEGED APPROPRIATE UNITSThe Enginemen petitions for a unit of engine service employees, and theTrainmen petitions for a unit of yard conductors and brakemen. The CIOcontends, in effect, that in view of the history of collective bargaining ona depot-wide basis, the proposed units are inappropriate. The Companytakes no position.In connection with its activities, the Company operates a private railroadconfined solely to depot property for the purpose of facilitating the move-ments of material within this area. Engaged in such work under the super-vision of the yardmaster are 14 engiueuien and firemen sought by the 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnginemen, and 23 conductors and brakemen sought by the Trainmen!The depot tracks connect with 2 common carriers from whose lines freighttrains are switched into depot property by depot locomotives, and to whoselines cars are delivered by depot locomotives for transportation to ultimatedestinations.Within the depot the railroad employees, acting under ordersfrom either the yardmaster or warehouse foremen, move and "spot" freightcars at designated warehouses and "pads" where they are either loaded orunloaded by other employees.' In addition, the Company utilizes motortrucks and "doodle bugs" to transport materials within the depot, as wellas cranes to load and unload freight cars. Quite obviously transportation isan integral part of the operations of the ordnance depot run by theCompany.'Shortly after the Company took over the operation of the ordnance depotfrom the Army, the CIO, in August 1943, commenced its organizing activi-ties at the request of the Company's employees, among whom were railroadWorkers. Thereafter, the CIO, having won a consent election held onNovember 18. 1943, was certified by the Board pursuant to a "Stipulationfor Certification Upon Consent Election" as the exclusive representativeof all depot employees, including the railroad workers sought by the Engine-men and Trainmen, with certain unimportant exceptions' Although no for-mal notice of the pendency of that proceeding was given to the Enginemen,which claims it had at that time a committee at the depot, the Enginemenadmittedly was aware of the contemplated election and did not interveneor protest to the inclusion of railroad employees in the voting unit.' More-over, a number of railroad employees voted in the election.On March 14, 1944, the CIO concluded a 1-year contract with the Coln-pany covering the employees in the unit in which it was certified.' Theagreement provided for maintenance of membership and an escape periodYet, a number of railroad employees who were members of the CIO did notavail themselves of the escape clause, and other railroad employees subse-quently hired joined this organization. At the time of the hearing the CIO2The qualifications for these jobs are not as stringent as those required of railroad employees oncommon carriers and, while some of the depot railroad employees have had prior experience withcommon carriers in their particular work, others have not'Unlike the practice prevailing on lines of common carriers,many of these ordersaie verbalFui thermore,railroad movement within the depot is not controlled by a mechanical system such asthatused by common carriersiIn this respect the factsinMatte, of Sot lice/and Paper Company,55 N L R B 8, aie plainlydistinguishable.There the employer was engaged in processing paper boxhoard andmanufacturingpaper cartons and paper specialtiesOnly incidental to its principal operations the employei retainedthe services of motor truck driveis who carried materials and manufacturedproductsto and fromitsplants overthe highwaysbetween Kalamazoo and other cities,and locally betweenitsplantsrailroad terminals,customers, and suppliers.5Case No 8-R-1266,initiated by TeamsteisLocal No 974,affiliatedwith international Broth ihoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America (A F L )-6It does not appear from the recordwhether the Trainmen also had a irpresenlative at the depotat that time7This contract is not raised as a bar THE HARVESTERVARDEPOT, INC.523had 12 out of 14 enginenien and firemen, and 18 out of 23 conductors andbrakemen as members in good standing.' There are 2 railroad employeeson the 5-man grievance committee established by the CIO contract, 1 ofwhom is also a member of the executive council of the amalgamated localrepresenting the depotThe record discloses that the railroad employees have apparently beensatisfied with the representation accorded them by the CIO, participatingli1various benefits secured through its efforts The CIO obtained, amongother things, two general wage increases totaling 18 cents per hour in^x hich the railroad workers shared, and has handled the grievances of allemployees It is clear from the record that from 1943 until recently, whenthe Enginemen and Trainmen first sought recognition from the Company,'railroad employees deliberately merged their interests with those of otherdepot employees, and sanctioned their representation by the CIO.Upon all the facts related above, we are not persuaded to alter a pre-viously established unit underlying a pattern of collective bargaining whichhas apparently created and maintained harmony between the Company andits employees. Accordingly, we find that the proposed units are inappro-priate for the purposes of collective bargaining.'IV. THEALLEGED QUESTIONS CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining units soughtby the Enginemen and the Trainmen are inappropriate for the purposes ofcollective bargaining, we find that no questions affecting commerce havearisen concerning the representation of employees of the Company withinthe meaning of Section 9 (c) of the National Labor Relations Act. Weshall, therefore, dismiss the petitions.ORDERUpon the basis of the above findings of fact and the entire recordmtheaThe Enginemen submitted to a Boaid Field Examiner 8 authorization cards of enginemen andfiremen whose names appeared on the pay roll of January 30, 1945, and the Trainmen submitted12 authorization cards of conductors and brakemen whose names appeared on the same pay rollThe Field Examiner repotted that these cards were undated except foi 3 submitted by the Trainmenwhich were dated January 1945. Testimony at the hearing indented that the undated cards weresigned about October 15, 1944.I In about February 1943 when the Army was operating the depot,the Enginemen sought recog-nition as the bargaining representative of enginemen and firemen, which theArmydeclined to grant.The record,however, does not disclose whether the Trainmen also requested iecognition10 SeeMatter of United States Sugar Co; poration,61N L R B 215, andMatter of PhelpsDodge Corporation,54 N L R B 1341We note thatMatter of Jones & Laughlin Steel Corporation,54 N L R B 679,Matter ofStJohns River Shipbuilding Company,59N L R B 415, andMatter of Phelps Dodge Corpora-tion(Morencs Branch),40 N. L R B 180, are cited in the dissenting opinion In theJones &Laughlincase, a complaint proceeding,therewas no problem of whether to carve a segment froma plant unit in which the Board had already certified a labor organization and which underlay acompelling bargaining history,moreover,the employees there found to constitute an appropriateunit were engaged in transportation merely incidental to the employer'smain operations. And inneither of the two remaining cases was there a controlling history of collective bargaining. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, the National Labor Relations Board hereby orders that the petitionsfor investigation and certification of representatives of employees of TheHarvesterWar Depot, Inc., Toledo, Ohio, filed by The Brotherhood ofLocomotive Firemen and Enginemen, and Brotherhood of Railroad Train-men, be, and they hereby are, dismissed.MR.GERARDD.REIi.LY,dissenting:Iwould order elections in the two units proposed in the petitions of therailway labor organizations. It is clear from the record that the employeesin these units are eng4ged solely in the movement or the facilitation of themovement of rolling stock owned by common carriers on tracks of standardgauge._Therefore, it seems to nie their duties are as distinctly a part of thetransportation industry as the duties of the truckers inSutherland Paper"or the duties of the tugboat men on the barge lines ofJones & Laughlin SteelCorporation12 In each of these cases, the Board created separate units oftransportation workers, rejecting the contention in one instance that thehistory of collective bargaining had made an employer-wide unit appro-priate ; and in the other case that the nature of the steel industry was suchthat craft bargaining was inappropriate. The rationale of those decisions isequally compelling here "11Matter of Sutherland Paper Company,55 N L R B 3812Matter of Jones & Laughlin Steel Co) poi ation,54 N L R B 679"See alsoMatter of St Johns River Shipbuilding Company,59N L R B 415,Matter ofPhelpv Dodge Corporation (Aforenct Branch),40 N L R. B 180.